Citation Nr: 0500093	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently rated at 10 percent.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for allergic 
rhinitis.



FINDING OF FACT

Allergic rhinitis is manifested by occasional congestion 
without nasal polyps and without chronic obstruction of nasal 
passages.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2001 letter, the RO notified the veteran of the 
requirements of the VCAA, of what part of that evidence he 
was to provide, and what part VA would attempt to obtain for 
him.   38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The March 2001 letter also advised the veteran to let the RO 
know if there was any other evidence he would like to have 
considered, and advised the veteran that the RO would assist 
him in obtaining records from private physicians.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original March 2001 letter did not 
specifically advise the veteran of what the evidence must 
show to substantiate his claim, and that the initial rating 
decision was made in June 2001.  Therefore, the veteran did 
not receive a complete VCAA notice prior to the initial 
rating decision denying his claim.  

However, the claim for allergic rhinitis was readjudicated in 
March 2002, following the notification in the June 2001 
decision of what the evidence must show to substantiate his 
claim.  Additionally, the March 2002 rating decision itself, 
the August 2002 statement of the case (SOC), and the February 
2003, October 2003, January 2004, March 2004, and July 2004 
supplemental statements of the case (SSOCs) all advised the 
veteran of what the evidence needed to show in order to 
substantiate his claim.  Moreover, in February 2003 the 
veteran notified the RO that he had made his case clear and 
had no additional evidence to furnish.

As the veteran has now been notified eight times of what the 
evidence must show, the Board finds that further notification 
would be meaningless, and the lack of  pre-decision notice of 
what the evidence must show to substantiate the claim is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the original notice and 
subsequent RO communications fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, has responded to such notices on multiple occasions, 
and has submitted additional evidence for consideration. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded VA medical 
examinations in December 2000 and January 2003 in connection 
with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

Service connection was granted for allergic rhinitis in 
August 1977, and a 10 percent rating was assigned.  That 
decision is now final and has been in effect for more than 20 
years.

In July 2000 the veteran filed a claim for an increased 
rating for allergic rhinitis which was denied by the RO in 
June 2001.

Two October 1998 medical reports from a private physician 
reflect that the veteran is being treated for "allergic 
rhinosinusitis or allergic nasal disease psoriasis" and that 
the veteran stated he was "doing much better."  The 
relevant diagnosis in each report was allergic rhinitis.  
Neither report reflects the presence of polyps.

A VA medical examination was conducted in December 2000.  The 
veteran stated he was diagnosed as having allergic rhinitis 
by military physicians in 1969 and had had problems since 
that time.  He said he had flare ups lasting three to four 
days which occur once a month, sometimes more often.  He 
reported that when he had a flare up he developed nasal 
congestion, post nasal drip, had some difficulty breathing 
through his nose and developed some discharge from both of 
his nostrils which was sometimes clear and sometimes yellow.  
The veteran said the flare-ups were not getting better or 
worse, but they continued to occur and interfered with his 
daily activities at work.  Physical examination found a 25 
percent obstruction in each nostril, due to marked nasal 
congestion, and a marked erythema involving the mucosa of 
each nostril, with some tenderness of the maxillary sinuses 
bilaterally.  The diagnosis was chronic allergic rhinitis 
with recurrent acute exacerbations, associated with bilateral 
chronic maxillary sinusitis detected by x-ray. 

VA clinic notes for the period July 1999 to August 2003 are 
extensive and include treatment for psoriasis, diabetes, 
stress, drinking problem, undiagnosed rectal pain, and vision 
problems. There are three clinic note relating to his 
service-connected disability between January and May 2001, 
and all indicate the veteran's nose and throat were examined 
and found to be within normal limits aside from mild 
erythema.  The relevant diagnoses were rhinitis medicamentosa 
with a history of possible allergic diatheses to be further 
evaluated, and allergic rhinitis. 
 
A November 2001 work productivity and activity impairment 
questionnaire (allergy specific) provided by a private 
physician reflects that the veteran usually worked 40 hours 
per week, during the previous seven days had not missed any 
hours of work because of his allergic condition, felt that 
his allergies impacted on his work at a level of 7 on a scale 
of 0 to 10, felt "quite a bit troubled" (marked 4 on a 
scale of 0 to 6) about the need to rub his eyes/nose, felt 
"very troubled" (marked 5 on a scale of 0 to 6) about the 
need to blow his nose repeatedly, sneezing and runny nose, 
and felt "extremely troubled" (marked 6 on a scale of 0 to 
6) about a stuffy blocked nose.  There was no mention of the 
presence of polyps.

A VA medical examination was conducted in January 2003.  The 
veteran reported being hospitalized for nine days in 
September 1969 while on active duty for treatment of an upper 
respiratory infection, and experiencing persistent nasal 
congestion, interference with breathing through his nose, and 
a dry cough over the years.  Post-service evaluation at a VA 
medical Center in 1979 revealed allergic reactions to 
grasses, trees, weeds, house dust, mold spores, and animal 
dander, for which he underwent immunotherapy from 1979 to 
1983.  The veteran stated that a civilian allergist tested 
him in 1988 and found him to be allergic to the same 
allergens mentioned above and that he was treated with 
immunotherapy from 1988 to 1989 and, again, from 1991 to 
1992.  He said he was experiencing daily nasal congestion, 
interference with breathing through his nose and a dry cough, 
itchy watery eyes, wheezing, a feeling of fullness in both 
ears, and shortness of breath not associated with exertion.  
The veteran said there had not been a period of 
incapacitation requiring bed rest and treatment by a 
physician for this condition; however, he had missed work as 
a postal window clerk because of his allergic rhinitis.  
Physical examination found the nasal mucosa to be pale, with 
no congestion of the turbinates and no nasal obstruction.  
The diagnosis was allergic rhinitis.

A February 2004 private medical report found red nasal 
mucosa, no nasal drainage, no nasal blockage, no sinus 
tenderness, and no nasal polyps.  An accompanying letter to 
the RO states that the veteran has had allergic rhinitis 
since 1969, characterized by itchiness in his eyes and nose, 
with postnasal drainage, present year-around.  The impression 
was severe, chronic allergic rhinoconjunctivitis and possibly 
episodic allergic asthma.

Legal Criteria

The 1945 Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.  
38 C.F.R. § 3.951(b).

Analysis

The veteran contends that his service-connected disability is 
much worse than indicated in the December 2000 VA medical 
examination.

The Board notes that the veteran complains that his problems 
are constant, year-round, and that he has sinus pain, 
headache, sinus infections, green or yellow nasal discharge, 
and panic attacks because of his respiratory problems.  The 
Board further notes that the veteran has a diagnosis of 
allergic rhinosinusitis by a private physician, and a 
diagnosis of maxillary sinusitis by x-ray by a VA physician.  

The only issue before the Board, however, is an increased 
rating for allergic rhinitis. 

Allergic rhinitis is rated as allergic or vasomotor rhinitis, 
Diagnostic Code (DC) 6522, under the Schedule. 38 C.F.R. 
§ 4.97.  It is rated at 10 percent without polyps but with 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction on one side, and rated at 30 
percent with polyps.

There is no medical evidence of record, military, VA, or 
private, indicating the presence of polyps, the requirement 
for a 30 percent rating under DC 6522.  The most recent 
medical evidence, a June 2004 private medical report, 
specifically states there are no polyps present.  Because 
there is no medical evidence that the criteria for a higher 
rating is warranted, there is no question as to which of two 
ratings should be assigned and no reasonable doubt to be 
resolved.  38 C.F.R.§§ 4.3, 4.7.

Moreover, there is no VA or private medical evidence of 
record indicating greater than 50-percent obstruction of 
nasal passage on both sides, or complete obstruction on one 
side, the requirement for a compensable (10 percent) rating 
under DC 6522.  38 C.F.R. § 4.97.

As the 10 percent rating assigned has been continuously in 
effect for more than 20 years, it may not be reduced.  
38 C.F.R. § 3.951(b).

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the allergic 
rhinitis disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected allergic rhinitis presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  It has not been contended or otherwise 
indicated that the service-connected allergic rhinitis 
disability has resulted in any hospitalization or other 
extensive treatment regimen.  It is undisputed that the 
appellant's reported symptoms associated with the allergic 
rhinitis could have an adverse effect on employment, but it 
the schedular rating criteria are designed to take such 
factors into account. 

Accordingly, the 10 percent evaluation for allergic rhinitis 
currently in effect should be continued.






ORDER

Entitlement to an increased rating for allergic rhinitis, 
currently rated at 10 percent, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


